USCA4 Appeal: 19-4758      Doc: 37       Filed: 10/27/2020   Pg: 1 of 1


                                                                  FILED: October 27, 2020


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 19-4758
                                       (1:13-cr-00435-TDS-1)
                                       ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                      Defendant - Appellant

                                 _____________________________

                                  STAY OF MANDATE UNDER
                                     FED. R. APP. P. 41(d)(1)
                                 _____________________________

              Under Fed. R. App. P. 41(d)(1), the timely filing of a petition for rehearing

        or rehearing en banc or the timely filing of a motion to stay the mandate stays the

        mandate until the court has ruled on the petition for rehearing or rehearing en banc

        or motion to stay. In accordance with Rule 41(d)(1), the mandate is stayed pending

        further order of this court.


                                                                /s/Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 259 Filed 10/27/20 Page 1 of 1
